Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 12/20/2021.
Claims 1, 9 and 27-44 are pending. Claims 2-8 and 10-26 have been canceled. Claims 27-44 are new. Claims 1 and 9 have been amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 40 reciting “a plurality of dummy electrical contacts contacting the first semiconductor chip and the second semiconductor chip” lacks adequate support in the original disclosure. Applicant’s elected embodiment, FIG. 1, shows one dummy electrical contact 240d1 contacting the semiconductor chip 110, one dummy electrical contact 240d2 contacting the plurality of dummy electrical contacts contacting the first semiconductor chip and the second semiconductor chip” lacks adequate support and raises new matter issues.
Claim 41 reciting “wherein the first dummy electrical contact, the first electrical contact, and the second one of the at least one conductive via are substantially aligned with each other” lacks adequate support in the original disclosure. Applicant’s elected embodiment, FIG. 1, shows the dummy electrical contacts 240d1,240d2,240d3,240d4 are each aligned with a respective dummy via 210D1,210D2,210D3,210D4. None of the conductive via 210A,210B,210C,210D,210E are aligned with the dummy electrical contacts 240d1,240d2,240d3,240d4. Therefore, claim 41 requiring alignment of “the first dummy electrical contact” and “the at least one conductive via” lacks adequate support and raises new matter issues.
Claim 43 reciting “a plurality of dummy electrical contacts contacting the second semiconductor chip and the third semiconductor chip” lacks adequate support in the original disclosure for the same reason as explained in claim 40 above. I.e. none of the disclosed dummy electrical contacts 240d1,240d2,240d3,240d4 (FIG. 1) contacts two semiconductor chips.
Claim 44 reciting “a second dummy electrical contact contacting the second semiconductor chip and the third semiconductor chip” lacks adequate support in the original disclosure for the same reasons as explained in claims 40 and 43 above. I.e. none of the disclosed dummy electrical contacts 240d1,240d2,240d3,240d4 (FIG. 1) contacts two semiconductor chips.

Other claims are rejected for depending on a rejected claim.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 reciting “the first semiconductor chip is a bottommost semiconductor chip that … has a lateral surface recessed from a lateral surface of the stair-step interconnect structure” renders the claim indefinite. The lateral surface of the bottommost semiconductor chip is laterally adjacent to the lateral surface of stair-step interconnect structure. Being “recess” is understood to mean to be set back relative to a surface. However, the lateral surface of the bottommost semiconductor chip 130 (see FIG. 1) is laterally spaced apart from the lateral surface of the interconnect structure 200. Therefore, it is unclear how the lateral surface of the semiconductor chip 130 is considered to be “recessed” from the opposing lateral surface of the interconnect structure 200.
Other claims are rejected for depending on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 27-37 and 39-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. US 2015/0255427 A1.

    PNG
    media_image1.png
    660
    1307
    media_image1.png
    Greyscale

In re claim 1, Sung discloses (FIGs. 1-6) a semiconductor device package, comprising: 
a plurality of semiconductor chips 210,230,250 (¶ 31); and 
an interposer structure 100 having a plurality of tiers 111,113,115 (FIG. 2) for accommodating the plurality of semiconductor chips 210,230,250; 

wherein the at least one dummy conductive via 151,153 comprises a first (bottom) end exposed from a bottom surface 101 of the interposer structure 100 and not contacting to an electrical contact (the via 151,153 is exposed at the bottom surface 101 and is not directly physically contacting “an electrical contact”, such as a solder ball (¶ 35), that is placed across the dielectric layer 330), and
wherein within the interposer structure 100 the at least one dummy conductive via 151,153 is not connected to the at least one conductive via 151,153 (the vias 151,153 are not connected inside the interposer 100).
No particular “dummy conductive via” has been claimed that would structurally distinguish over some of Sung’s conductive vias 151,153 (¶ 34).

In re claim 9, Sung discloses (e.g. FIGs. 1-6) a semiconductor device package, comprising: 
a stair-step interconnect structure 100 having a plurality of steps 112,114,116 at different elevations; and 
a plurality of semiconductor chips 230,250 disposed on and electrically connected to the plurality of steps of the stair-step interconnect structure 100, 
wherein the stair-step interconnect structure 100 comprises at least one conductive via (some of 151,153,155) and at least one dummy conductive via (some other ones of 151,153,155), and a first one of the at least one conductive via 151,153 comprises a first (bottom) end contacting (electrically) a first solder ball (solder ball on 431, not shown, ¶ 35) and a second (upper) end connected to one of the plurality of the semiconductor chips 230,250, and

No particular “dummy conductive via” has been claimed that would structurally distinguish over some of Sung’s conductive vias 151,153 (¶ 34).

In re claim 27, Sung discloses (e.g. FIG. 1) the at least one dummy conductive via 151,153 is substantially perpendicular to a tiered surface 112,114,116 of the interposer structure 100. 

In re claim 28, Sung discloses (e.g. FIG. 1) the at least one dummy conductive via 151,153 is configured to dissipate heat from the at least one of the semiconductor chips 230,250. The vias 151,153 being made of conductive material and connected to the semiconductor chips 230,250 would naturally dissipate heat. No specific thermal conductivity level has been claimed that would render the claimed dummy conductive via structurally distinguishable over Sung’s vias 151,153 that are capable of heat dissipation.

In re claim 29, Sung discloses (e.g. FIG. 1) the at least one dummy conductive via 151,153 is spaced apart from a solder ball (below 431, not shown, ¶ 35).

In re claim 30, Sung discloses in FIG. 1 the package 10 is a dielectric. In an alternative embodiment shown in FIG. 5, the lower chips 2210 are formed to be coplanar with the bottom of the package 2100. In this embodiment, the lower chips 2210 may be considered to form a part of the interconnect together with the dielectric 2100. As such, the bottom surface of the 

In re claim 31, Sung discloses (e.g. FIGs. 1 & 5) the at least one dummy conductive via 151,153,2151,2153 comprises a second (upper) end opposite to the first (bottom) end, and the second (upper) end directly contacts at least one dummy electrical contact (bump of chip 230,2230, ¶ 45-46).

In re claim 32, Sung discloses (e.g. FIGs. 1 & 5) the at least one dummy conductive via 151,153,155,2151,2153,2155 comprises a first dummy conductive via 151,2151, a second dummy conductive via 153,2153, and a third dummy conductive via 155,2155 passing through the interposer structure 100,2100 and having different heights. 

In re claim 33, Sung discloses (e.g. FIGs. 1 & 5) the at least one dummy electrical contact comprises a first dummy electrical contact (bump of chip 230,2230, ¶ 45-46) contacting the first dummy conductive via 151,2151, a second dummy electrical contact (bump of chip 250,2250, ¶ 45-46), contacting the second dummy conductive via 153,2153, and a third dummy electrical contact 450,2450 contacting the third dummy conductive via 155,2155.

In re claim 34, Sung discloses (e.g. FIGs. 1 & 5) the first dummy electrical contact (bump of chip 230,2230, ¶ 45-46), the second dummy electrical contact (bump of chip 250,2250, ¶ 45-46), and the third dummy electrical contact 450,2450 are at different elevations.

In re claim 35, Sung discloses (e.g. FIGs. 1 & 5) the plurality of chips 210,230,250, 2210,2230,2250 comprises a first semiconductor chip 230, a second semiconductor chip 250, and a third semiconductor chip (fourth level chip, not shown, ¶ 36) accommodated in different 

In re claim 36, Sung discloses (e.g. FIG. 1) the plurality of semiconductor chips 230,250 comprises a first semiconductor chip 230, the first semiconductor chip is a bottommost semiconductor chip (bottommost of 230 and 250) that is electrically connected the at least one conductive via 151 of the stair-step interconnect structure 100 and has a lateral surface “recessed” (as best understood, spaced apart) from a lateral surface 111 of the stair-step interconnect structure 100.

In re claim 37, Sung discloses (e.g. FIG. 1) the plurality of semiconductor chips 230,250 further comprise a second semiconductor chip 250 disposed over the first semiconductor chip 230 and electrically connected to the first semiconductor chip 230 through a first electrical contact (e.g. bump between leftmost 230 and 250, not shown,¶ 45-46), and the first electrical contact (e.g. bump between leftmost 230 and 250) overlaps the at least one conductive via 151 from a top view perspective. 

In re claim 39, Sung discloses (e.g. FIG. 1) the plurality of steps comprises a first step 116 and a second step 114 below the first step 116, the plurality of semiconductor chips 230,250 comprises a first semiconductor chip 250 on the first step 116 and a second semiconductor chip 230 on the second step 114, and the second (upper) end of the first one of the at least one conductive via 153 is connected to the first semiconductor chip 250, and a second one of the at least one conductive via 151 comprises a first (bottom) end contacting 

In re claim 40, Sung discloses (e.g. FIG. 1) a plurality of electrical contacts (some bumps between 230 and 250 not shown, ¶ 45-46) and a plurality of dummy electrical contacts (some other bumps between 230 and 250 not shown, ¶ 45-46) contacting the first semiconductor chip 250 and second semiconductor chip 230. No particular “dummy electrical contact” has been claimed that would structurally distinguish over some of contact bumps associated with chips 230,250 taught by Sung (¶ 45-46).

In re claim 41, Sung discloses (e.g. FIG. 1) a first dummy electrical contact (contact bump between leftmost 230,250) contacting the first semiconductor chip 250 and the second semiconductor chip 230, and a first electrical contact (contact bump between leftmost 230 and 114) contacting the second semiconductor chip 230 and the second one of the at least one conductive via 151, and wherein the first dummy electrical contact (contact bump between leftmost 230,250), the first electrical contact (contact bump between leftmost 230 and 114), and the second one of the at least one conductive via 151 are substantially aligned with each other.

In re claim 42, Sung discloses there can be four or more levels (¶ 36). As such, the plurality of steps further comprises a third step below the second step 114 (another step between 114 and 112), the plurality of semiconductor chips further comprises a third semiconductor chip (addition chip associated with additional level) on the third step, and a third one of the plurality of conductive via (additional vias 150 associated with added level) comprises a first (bottom) end contacting a third solder ball (solder ball below 431, ¶ 35) and a second (upper) end connecting to the third semiconductor chip (addition chip associated with additional level).

In re claim 43, Sung discloses (e.g. FIG. 1) a plurality of electrical contacts (some bumps between 230 and additional lower chip level not shown, ¶ 45-46) and a plurality of dummy electrical contacts (some other bumps between 230 and additional lower chip level not shown, ¶ 45-46) contacting the second semiconductor chip 230 and third semiconductor chip (addition chip associated with additional level). No particular “dummy electrical contact” has been claimed that would structurally distinguish over some of contact bumps associated with chips taught by Sung (¶ 45-46).

In re claim 44, Sung discloses (e.g. FIG. 1) a second dummy electrical contact (contact bump between leftmost 230 and addition chip associated with additional level) contacting the second semiconductor chip 230 and the third semiconductor chip (addition chip associated with additional level), and a second electrical contact (contact bump between leftmost 230 and addition chip associated with additional level) contacting the third semiconductor chip (addition chip associated with additional level) and the third one of the at least one conductive via (additional vias 150 associated with added level), and wherein the second dummy electrical contact, the second electrical contact, and the third one of the at least one conductive via are substantially aligned with each other (similar alignment of claim 41, but as associated with additional level now show, ¶ 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claim 37 above, and further in view of Pon et al. US 2020/0312769 A1 (Pon).
In re claim 38, Sung discloses the claimed invention including the conductive vias 151,153 for electrically connecting the chips 230,250. Sung does not explicitly disclose the vias 151,153 are connected to power and ground. 
However, Pon discloses (e.g. FIGs. 4) a semiconductor package comprising a stair-step interconnect structure 450 which includes conductive vias 430 for providing power voltage and ground signals to the semiconductor chips 408,410,412,414 (¶ 36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect Sung’s vias 151,153 to power and ground for routing electrical signal to the package chips as taught by Pon.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 27-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0084576 A1 teaches (FIG. 1I) a chip package comprising through-vias 14 connecting the stacked chip, wherein some of the through-vias may be electrically floating or “dummy” for conducting heat (¶ 40)

US 2013/0277831 A1 teaches (FIG. 1A) chips stacked on multi-tiered support 300 with through vias 340.
US 2020/0075551 A1 teaches (FIG. 1A) chips stacked on multi-tiered support 5 with through vias.
US 2015/0108657 A1 teaches (FIG. 2B) active silicon chips stacked on multi-tiered silicon dummy chip with TSVs

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815